Exhibit 10.1




Clear Skies Solar, Inc.

200 Old Country Road, Suite 610

Mineola, New York 11501-4241




January 20, 2010




To the holders of securities from our July 28, 2009, September 16, 2009 and
January 6, 2010 financings:




Reference is hereby made to those certain Subscription Agreements, dated as of
July 28, 2009, as of September 16, 2009, as amended on October 27, 2009 and
January 6, 2010 (each a “Subscription Agreement” and collectively, the
“Subscription Agreements”), by and among Clear Skies Solar, Inc., a Delaware
corporation (the “Company”), and each individual or entity identified on the
signature pages thereto (each, including its successors and assigns, a
“Subscriber” and, collectively, the “Subscribers”). Capitalized terms used in
this letter agreement and not otherwise defined shall have the meanings ascribed
to them in the Subscription Agreements.




1.

 Extension of Maturity of Notes. Pursuant to the Subscription Agreements, the
Company issued secured convertible promissory notes (the “September Notes”) in
the amounts set forth on Exhibit A hereto. The Maturity Date of the September
Notes has been amended from October 31, 2009 to January 31, 2010. The Company
has requested a further extension of the Maturity Date and the Company and the
holders of the September Notes agree that the Maturity Date is hereby extended
to July 31, 2010, notwithstanding anything to the contrary contained in any of
the Transaction Documents, and acknowledge that such action will not be deemed
to trigger any defaults, breaches or liquidated damages under the Transaction
Documents.




2.

Consideration for Extension. As consideration for the above, the Company will
issue to the holders of the September Notes an aggregate of 100,000 restricted
shares of its common stock as set forth on Exhibit A hereto.




3.

Warrant Exercises. The holders will exercise the following warrants to purchase
shares of the Company’s common stock for cash:




Name of Holder

Issue Date

Number of Warrant Shares

Exercise Price per Share

Total Purchase Price

Barry Honig

7/28/09

3,142,857

$0.07

$220,000

Barry Honig

9/16/09

611,111

$0.09

$55,000

Alpha Capital Anstalt

9/16/09

1,222,222

$0.09

$110,000




4.

Warrant Issuances. The Company will issue the following warrants, in the form
attached hereto as Exhibit B:




Name of Holder

Number of Warrant Shares

Exercise Price per Share

Barry Honig

3,142,857

$0.07

Barry Honig

611,111

$.09

Alpha Capital Anstalt

1,222,222

$0.09




5.

Miscellaneous. Subject to the waivers and agreements provided herein, the
Transactions Documents shall remain in full force and effect. Except as
expressly set forth herein, this letter agreement shall not be deemed to be a
waiver, amendment or modification of any provisions of the Transaction Documents
or of any right, power or remedy of the Subscribers, or constitute a waiver of
any provision of the Transaction Documents (except to the extent herein set
forth), or any other document, instrument and/or agreement executed or delivered
in connection therewith, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. The Subscribers
reserve all rights, remedies, powers or privileges available under the
Transaction Documents, at law or otherwise, subject to the terms of this letter
agreement. This letter agreement shall not constitute a novation or satisfaction
and accord of the Transaction Documents or any other document, instrument and/or
agreement executed or delivered in connection therewith. There shall be no
adjustment of any note conversion price or warrant purchase price issued under
the Transaction Documents by virtue of anything in this letter agreement. This
letter agreement shall be governed by and construed in accordance with the laws
of the State of New York.











--------------------------------------------------------------------------------

Please indicate your acknowledgment of and agreement to the foregoing by signing
a copy of this letter and returning an executed original to the Company. This
Agreement may be executed by the parties hereto in counterparts, and execution
may be evidenced by facsimile or other electronic transmission of a signed
signature page by any party hereto, and all of such counterparts together shall
constitute one and the same instrument.




Sincerely,







/s/ Ezra Green               

Ezra Green

Chief Executive Officer







ACCEPTED AND AGREED:




ALPHA CAPITAL ANSTALT







By:

/s/ Konrad Ackermann

 

Dated: January 21, 2010

Name:

Konrad Ackermann

 

 

Title:

Director

 

 

 

 

 

 

 

/s/ Barry Honig

 

Dated: January 22, 2010

 

BARRY HONIG

 

 

 

 

 

 

 

 

 

 

 

/s/ Arthur Goldberg

 

Dated: January 22, 2010

 

ARTHUR GOLDBERG

 

 

 

 

 

 

 

 

 

 

 

/s/ Michael Brauser

 

Dated: January 22, 2010

 

MICHAEL BRAUSER

 

 











2




--------------------------------------------------------------------------------

EXHIBIT A







Holder

 

Principal Amount

of Secured Convertible

Notes dated 9/16/09

 

Shares to be

Issued Pursuant

to Section 2

ALPHA CAPITAL ANSTALT

 

110,000

 

62,500

Barry Honig

 

55,000

 

31,250

Arthur Goldberg

 

11,000

 

6,250

 

 

 

 

 

Total

 

 

 

100,000

 





3


